      Case 3:20-cv-00061 Document 34 Filed on 09/02/20 in TXSD Page 1 of 6
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            September 02, 2020
                           UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

BESSIE COX,                              §
                                         §
       Plaintiff.                        §
                                         §
VS.                                      §     CIVIL ACTION NO. 3:20-CV-00061
                                         §
STEAK N SHAKE, INC.,                     §
                                         §
       Defendant.                        §

                               ORDER AND OPINION

       Defendant’s Motion to Dismiss and Memorandum of Law in Support is pending

before me.     See Dkt. 29.   After carefully reviewing the motion, the response, the

pleadings on file, and the applicable law, I find that the motion should be GRANTED

and this case dismissed.

                                   BACKGROUND

       This case has an unusual and tortured history. On December 16, 2017, Plaintiff

Bessie Cox (“Cox”) slipped and fell at a property owned, maintained, and/or occupied by

Steak N Shake, Inc. (“Steak N Shake”). As a result of personal injuries Cox allegedly

suffered during that fall, she filed a negligence and premises liability lawsuit against

Steak N Shake on November 12, 2019, here in the Galveston Division of the Southern

District of Texas under Civil Action No. 3:19-cv-00374 (the “2019 Lawsuit”). At the

time the 2019 Lawsuit was filed, a federal forum was proper since diversity jurisdiction

existed between Cox (a Texas resident) and Steak N Shake (an Indiana corporation). On

February 4, 2020, Cox filed an amended complaint in the 2019 Lawsuit, adding N7
     Case 3:20-cv-00061 Document 34 Filed on 09/02/20 in TXSD Page 2 of 6




Holdings, LLC (“N7 Holdings”) as a defendant. Because N7 Holdings is considered a

Texas citizen for diversity purposes, its addition as a defendant to the 2019 Lawsuit

destroyed diversity jurisdiction.

       On February 25, 2020, United States District Judge Jeffrey V. Brown sua sponte

dismissed the 2019 Lawsuit without prejudice, concluding that he did not possess subject

matter jurisdiction due to the lack of complete diversity of citizenship. On February 27,

2020, a mere two days after Judge Brown dismissed the 2019 Lawsuit, Cox filed the

instant lawsuit. This time around, however, she did not add N7 Holdings to the lawsuit.

The sole defendant in the present case is Steak N Shake. There is no dispute that

diversity jurisdiction exists. In the Complaint, Cox asserted negligence and premises

liability claims against Steak N Shake arising out of the December 16, 2017 incident.

Steak N Shake immediately moved to dismiss the lawsuit, arguing that the two-year

statute of limitations for bodily injury claims barred the negligence and premises liability

claims.

       A few days before Cox’s response to the motion to dismiss was due, she filed a

First Amended Complaint. The First Amended Complaint included the negligence and

premises liability claims previously asserted and added causes of action for fraudulent

misrepresentation    and    negligent    misrepresentation.       The    new     fraudulent

misrepresentation and negligent misrepresentation claims allege that Cox added N7

Holdings to the 2019 Lawsuit based on misrepresentations from Steak N Shake’s counsel

that N7 Holdings was a proper party. Cox asserts that she “had no way of knowing and




                                             2
     Case 3:20-cv-00061 Document 34 Filed on 09/02/20 in TXSD Page 3 of 6




had no idea that N7 Holdings would destroy [diversity] jurisdiction” and leave her

without a remedy against Steak N Shake. Dkt. 22 at 3.

          On June 11, 2020, I issued an Order and Opinion, holding that the two-year statute

of limitations for bodily injury claims barred Cox’s negligence and premises liability

claims.     See Dkt. 26.    At the time I issued the Order and Opinion, there was no

outstanding request to dismiss the fraudulent/negligent misrepresentation claims. As

such, the fraudulent/negligent misrepresentation claims are the only remaining causes of

action.

          Steak N Shake has now moved to                dismiss the fraudulent/negligent

misrepresentation claims. See Dkt. 29. In doing so, Steak N Shake advances three

arguments: (1) Cox’s fraudulent/negligent misrepresentation claims fail for lack of

justifiable reliance; (2) Cox’s fraudulent/negligent misrepresentation claims are barred by

attorney immunity; and (3) Cox’s fraudulent/negligent misrepresentation claims fail to

pass muster under Rule 12(b)(6) because the allegations in the First Amended Complaint

are not plausible. Because, as explained more fully below, I find Steak N Shake’s first

argument dispositive, I need not address the remaining arguments.

                                    LEGAL STANDARD

          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides that a defendant is

entitled to dismissal when the plaintiff fails to state a claim upon which relief may be

granted. To overcome a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “Factual allegations must be enough to raise a right to relief above the


                                               3
     Case 3:20-cv-00061 Document 34 Filed on 09/02/20 in TXSD Page 4 of 6




speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Id. at 555 (citations and footnote omitted). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

                                      DISCUSSION

       To determine if Cox has properly stated a claim for fraudulent misrepresentation

and negligent misrepresentation, I must first look at the elements for each cause of action.

The elements of a claim for fraudulent inducement are “(1) a material misrepresentation,

(2) made with knowledge of its falsity or asserted without knowledge of its truth, (3)

made with the intention that it should be acted on by the other party, (4) which the other

party relied on and (5) which caused injury.” Anderson v. Durant, 550 S.W.3d 605, 614

(Tex. 2018). To recover on a negligent misrepresentation claim, Cox has to prove the

following elements: (1) Steak N Shake made a representation to Cox in the course of its

business or in a transaction in which it had an interest; (2) the representation was false;

(3) Steak N Shake did not exercise reasonable care or competence in obtaining or

communicating the information represented; (4) Cox justifiably relied on the negligent

misrepresentation; and (5) Steak N Shake’s negligent misrepresentation proximately

caused Cox’s injury.     See McCamish, Martin, Brown & Loeffler v. F.E. Applying

Interests, 991 S.W.2d 787, 791 (Tex. 1999). Importantly, “[b]oth fraud and negligent

misrepresentation require that the plaintiff show actual and justifiable reliance.” Grant

Thornton LLP v. Prospect High Income Fund, 314 S.W.3d 913, 923 (Tex. 2010).


                                             4
     Case 3:20-cv-00061 Document 34 Filed on 09/02/20 in TXSD Page 5 of 6




       Cox’s fraudulent/negligent misrepresentation claims are based on alleged

misrepresentations made by Steak N Shake’s lawyers to her counsel concerning the

proper parties to the 2019 Lawsuit. Steak N Shake argues that Cox’s fraudulent/negligent

misrepresentation claims fail under Rule 12(b)(6) for lack of justifiable reliance. I agree.

       It is a “well-settled rule that a party may not justifiably rely on an opposing

attorney’s statements made in an adversarial setting, such as litigation.”          Valls v.

Johanson & Fairless, LLP, 314 S.W.3d 624, 635 (Tex. App.—Houston [14th Dist.] 2010,

no pet.). Indeed, the Texas Supreme Court has expressly held on several occasions that

the very nature of the adversary process precludes an opposing party’s justifiable reliance

on a representation made by an attorney during the course of a lawsuit. See Chu v. Hong,

249 S.W.3d 441, 446 n.19 (Tex. 2008) (explaining that fraud claims “against an opposing

attorney in litigation” generally are not actionable because “reliance in those

circumstances” is not justifiable); McCamish, 991 S.W.2d at 794 (“Generally, courts

have acknowledged that [an opposing] party’s reliance on an attorney’s representation is

not justified when the representation takes place in an adversarial context.”).

       Steak N Shake’s alleged misrepresentations to Cox’s counsel were made in the

midst of the 2019 Lawsuit with Steak N Shake and Cox on opposite sides of the V. As a

matter of law, Cox’s reliance on any such misrepresentations is not justified.           See

Chapman Children’s Tr. v. Porter & Hedges, LLP, 32 S.W.3d 429, 443 (Tex. App.—

Houston [14th Dist.] 2000, pet. denied) (holding, as a matter of law, that no cognizable

negligent misrepresentation claim existed because plaintiff could not justifiably rely on

the representation of the lawyer for its litigation adversary “given the adversarial nature


                                             5
     Case 3:20-cv-00061 Document 34 Filed on 09/02/20 in TXSD Page 6 of 6




of the parties’ relationship”).   With the justifiable reliance component of the

fraudulent/negligent misrepresentation claims missing, the First Amended Complaint

does not contain “factual content that allows me to draw the reasonable inference that

[Steak N Shake] is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The

fraudulent misrepresentation and negligent misrepresentation claims are, therefore,

dismissed under Rule 12(b)(6).

                                  CONCLUSION

      For the reasons stated above, Defendant’s Motion to Dismiss and Memorandum of

Law in Support (Dkt. 29) is GRANTED, and this case is dismissed.

      SIGNED in Galveston, Texas, this 2nd day of September, 2020.



                                       _____________________________________
                                                ANDREW M. EDISON
                                         UNITED STATES MAGISTRATE JUDGE




                                          6
